Hall, J.
1. This ease arose out of the same homicide as that involved in the case of Hudson vs. State, (decided today), and the ruling in that case as to the sufficiency of the evidence to sustain the finding applies in this.
2. There was no error in charging that if the defendant and her brother conspired together to kill the deceased, and went to where he was, and in pursuance of such common intent she engaged in a violent and unlawful attack upon the deceased, and continued so engaged unt:l her brother shot him, and all of this was done to carry out and consummate a common intent formed between them to kill the deceased, then she would be guilty as a principal. -Code, §4305; Whart. Cr. L., §§112, 113, and cit.; 15 Ga., 346; 13 Id., 322.
Judgment affirmed.